Citation Nr: 1422604	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  04-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from January 1959 to March 1962.  He died in December 2001.  The appellant is his surviving spouse.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2002 rating decision.  In December 2006, the Board denied this claim.  The appellant appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for the cause of the Veteran's death, and remanded this issue to the Board.  Of note, the Court found in foot note 2 that the portion of the appellant's claim that dealt with dependency and indemnity compensation under 38 U.S.C.A. § 1318 (DIC) had not been appealed.  As such, this decision will only address the issue of service connection for the cause of the Veteran's death, as the DIC issue is considered to have been resolved.      

In February 2013, the Board remanded the appellant's claim so that the Agency of Original Jurisdiction (AOJ) could readjudicate the claim.  The Board explained that the appellant had not provided a waiver of AOJ consideration with her argument.  However, less than two weeks after the Board issued that remand, the appellant wrote in and stated that it was her professed desire to waive AOJ consideration.  Given that this is the appellant's stated desire, and the fact that she has provided a specific waiver, the Board concludes that the Board once again has jurisdiction over this claim; and the Board's remand instructions and adjudication request were effectively mooted by the appellant's actions.

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

In October 2006, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in December 2001; the Death Certificate lists the causes of his death as cardio-pulmonary arrest due to or the consequence of an acute myocardial infarction.  

2.  At the time of death, the Veteran was service-connected for tinnitus, bilateral hearing loss, and a right knee disability.  

3.  The weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that a service related disability was either the primary or a contributory cause (as defined for VA purposes) of the Veteran's death. 





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

The Veteran passed away in December 2001.  His death certificate identifies the cause of his death as cardio-pulmonary arrest (due to or the consequence of) acute myocardial infarction.  At the time of the Veteran's death, service connection was in effect for tinnitus, hearing loss, and a right knee disorder.  Each disability was evaluated as 10 percent disabling; his combined rating was 30 percent.  

The appellant believes that the Veteran's service connected disabilities, specifically his right knee disability and his tinnitus, were contributing causes of the Veteran's death, such that service connection for the cause of his death is warranted.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

Initially, the Board would like to express that it is sympathetic toward the appellant's claim, is deeply appreciative of the Veteran's honorable service, and regrets the Veteran's untimely passing.  The Board also regrets the protracted length of this appeal.  Unfortunately, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Turning to the evidence of record, at the outset of her claim, the appellant advanced essentially two lines of argument.  First, she asserted that the Veteran's right knee disability prevented him from exercising, as was recommended by his health care providers as part of his heart care, and that his right knee disability therefore caused or contributed to his death.  

Second, she asserted that the Veteran's tinnitus was so severe that it caused the Veteran to complain that it was "taking his breath away," and that this disability also therefore caused, or contributed to, his death.  

These arguments have been advanced both in a number of written statements and orally at an October 2006 Board hearing.

In her April 2003 notice of disagreement, the appellant stated that she believed that two of the Veteran's service connected disabilities contributed, however insignificantly, to his sudden death.  First, she noted that he was directed to get exercise for his heart, and while they took walks, the Veteran was extremely limited in that his right knee was painful and caused problems with exercising.  She stated that he could not walk far and could not walk at a pace which would have been more beneficial to his health.  She also stated that his tinnitus was extremely irritating and frustrating to him, recalling him stating that he felt like he was going crazy and he could not breathe on account of his tinnitus.  She acknowledged that the Veteran's service connected disabilities might not have been the main cause of his death, but felt that they were indirectly related to his death.  She concluded by asserting that however insignificantly involved, the Veteran's two service connected disabilities, the right knee disability and the tinnitus, did contribute to his death.

In a separate statement in June 2003, the appellant reiterated these concerns and noted that she had read that approximately 25 percent of people with tinnitus were constantly aware of it to the degree that they had difficulty focusing their attention on work, falling asleep, or enjoying life.  She reiterated that while her husband definitely had heart disease, his two service connected disabilities contributed, although perhaps insignificantly, to his sudden death.  

In March 2004, she wrote that her husband's tinnitus and hearing loss were severe, and she again recalled him saying that his tinnitus felt like it was taking his breath away.  She again asserted that his tinnitus contributed however insignificantly to his respiratory arrest.  She noted that through research, she had learned that tinnitus could be quite severe, such that it could create other physical problems and aggravate other physical problems.  She believed that the Veteran's tinnitus had increased in severity to the point that it did contribute to his death. 

In May 2006, the Veteran submitted a statement citing to an article from the Arthritis Foundation describing osteoarthritis, and arguing that it was necessary for the Veteran to walk at a slower pace than he should have.  She indicated that in the weeks prior to his death, the Veteran had told her that his tinnitus had been bothering him, causing him to become easily agitated and he felt that he could not breathe because of the noise.  She cited an article by Dr. Hain in which he stated that approximately six percent of the general population had what was considered to be "severe" tinnitus.  She noted a pair of 2003 articles which noted that tinnitus can cause depression, anxiety, sleep disorders, and other emotional problems.  She argued that during the last few weeks of his life, the Veteran's tinnitus was worse.

In October 2006, the appellant testified at a hearing before the undersigned acting VLJ.  She asserted that all of the Veteran's service connected disabilities contributed to his death, most particularly the osteoarthritis of the knee as part of his regimen for getting better or for recovering from his open heart surgery was a regimen of exercise; but the knee disability prevented him from walking for very long distances, such that he was unable to get the aerobic exercise necessary to keep himself healthy and therefore that precipitated a sooner death than he might otherwise have had.  She also explained her belief that the Veteran's tinnitus and resultant stress caused by the severe tinnitus led to his heart failure, asserting that he was under a tremendous amount of stress at the time of his death from the inability to get away from his extreme tinnitus.  The appellant explained that the Veteran's tinnitus had progressively worsened, and that in the few weeks prior to his death he had communicated to her that his tinnitus was bothering him so badly that he became easily agitated, and that he felt as if he could not breathe.  
 
The appellant asserted that when the Veteran had a heart attack in 1997 the doctors instructed him to walk as part of that exercise.  She indicated that he really tried and had to walk at a slower pace than he should have and it did irritate him because he did want to live.  She stated that she would try to take walks with him but after a short distance, he would have to stop because of the pain in his knee.  The appellant questioned whether or not that was helping him anyway because usually a walk is at a good, faster pace than what he was walking.  The appellant was asked whether any doctor or any other medical professional related the Veteran's death to tinnitus or right knee arthritis, to which she replied that she had not discussed the situation with any physician. 

In November 2012, the appellant wrote that the Veteran had felt so well after his heart surgery that he did everything that was recommended to try to take care of his heart; and, while he found it very difficult to walk, he did walk.  She acknowledged that he had to stop every few minutes to rest his knee, but indicated that he nevertheless pushed himself to walk on and he walked every day.  

The Board has reviewed the VA treatment records.  In September 2000, the Veteran was seen with complaints of headaches and dizziness.  He reported that he "occasionally" noted tinnitus with these episodes.  In October 2000, the Veteran reported experiencing tinnitus, headaches, and lightheadedness when exposed to loud noises.  In November 2000, the Veteran was noted by a VA neurology resident to have a recent deterioration with his tinnitus, and it was felt that a neurological evaluation was needed.  Following the consult, it was recommended that the Veteran avoid exposure to loud noise.  

In October 2000, the Veteran was seen by VA orthopedics.  It was noted that he continued to have discomfort in his knee, but had more recently increased his walking.  He was noted to be on an exercise program.  In February 2001, the Veteran stated that he was doing great and walking normally.  In August 2001, it was noted that the Veteran had lost 101 pounds and was feeling well.

In support of her arguments, the appellant has advanced several pieces of evidence. 

In approximately September 2010, the appellant submitted a packet of materials and argument in support of her claim.  This included a May 2010 letter from Dr. Contrucci who wrote that tinnitus can be quite incapacitating and that it had been shown in literature to make changes in the autonomic nervous system, aggravating multisystems in the body.  He stated that while coronary artery disease in a diabetic patient would not have been caused by tinnitus, it obviously could have aggravated an underlying issue in the form of increased stress and autonomic dysfunction.  He added that another issue with tinnitus is increased irritability and anxiety which can lead to sleeplessness and can cause fatigue that runs the system down over time.  Based on his review of the records, and having evaluated people with tinnitus for many years, he believed that within a medical degree of probability that the tinnitus was a contributory cause of death in the Veteran.  He believed that the causal connection was the increased stress, anxiety and dysfunctional autonomic system that he developed from the intractable, severe, tinnitus and while this was not a cause of death, it was a contributory cause of death.

It is noted that in December 2010, the Veteran's representative pointed out that Dr. Contrucci was the president of the Ear, Nose, and Throat Sinus Center at NOVA Southeastern University, and that he opinion should be given full consideration.  The Board concurs with this statement and has carefully reviewed Dr. Contrucci's letter.

The appellant also submitted a series of citations to medical publications.  These articles included research into effect of tinnitus on the nervous system; and into exercise required for cardiac rehabilitation. 

In February 2011, a VA medical opinion was obtained.  The examiner noted that following knee surgery, the Veteran reported a normal gait and 0/10 pain in his right knee in February 2010.  The Veteran subsequently stated in his medical record that he was doing great and was walking normally, and he was instructed to continue what he was doing.  It was noted that the Veteran was taking acetaminophen for pain control, and the examiner noted that it was unlikely that this level of pain control would be sufficient or medically prescribed for a person with debilitating knee pain who was rendered nonambulatory due to his knee pain.  As such, the examiner concluded that the Veteran's knee pain and pathology contributed in no significant manner to his death.  He explained that per medical records, the Veteran was capable of performing exercise in early 2001, and therefore it was less likely than not that the Veteran's right knee disability contributed meaningfully and substantially to the Veteran's death.

With regard to the Veteran's tinnitus, the examiner acknowledged that it was likely irritating to him, but he found no evidence that the Veteran's tinnitus contributed significantly his death.  The examiner noted that he did not want to minimize the discomfort that tinnitus caused the Veteran, but he found that given the severity of the Veteran's cardiac disease, he did not believe that the tinnitus contributed materially or substantially to his death.

In June 2011, the appellant's representative argued that the VA examiner had omitted critical evidence.  She pointed to a note suggesting that the Veteran could walk 6-8 blocks, but was limited by knee pain, which was dated after the Veteran had cardiac surgery.  She also pointed to a record in which it was noted that the Veteran experienced persistent right knee pain which was aggravated by exercise and PT.  She suggests that the statements in the record show that the Veteran was very limited in his exercise program following his cardiac surgery because of knee pain.
 
In January 2012, Dr. Contrucci wrote a second letter.  He noted that having reviewed the Veteran's records post mortem, it was his impression that it was within a reasonable degree of medical probability that the Veteran had severe tinnitus, as well as a disability of orthopedic issues.  He also acknowledged the fact that the Veteran had underlying coronary artery disease which because of difficulty to control led to a myocardial infarction.  He stated that it was his impression that the severe, incapacitating tinnitus led to a severe degree of stress and that this stressor was responsible for aggravating the Veteran's autonomic nervous system capacity with multiple system aggravation.  He pointed out that it was a known fact in the medical literature that tinnitus can be a significant stressor on the body affecting the autonomic nervous system, and he stated that it was his opinion that the severe tinnitus, as well as his orthopedic problems, did not allow him any type of proper coronary artery rehabilitation and were a major cause of his demise.

The Veteran's representative also submitted two medical abstracts.  One was entitled Psychological stress and impaired quality of life in patients with tinnitus.  The conclusion from the study was that patients with severe decompensated tinnitus should be seen for potential psychiatric comorbidity and supportive psychotherapy.  However, this article did not suggest a relationship between tinnitus and myocardial infarctions.  A second article was entitled stress and disorders of the nervous system.  It noted that stress could impact the cardiorespiratory system and could influence the heart.  The last abstract found that it was important to undergo cardiac rehabilitation after a major cardiac event.

In July 2012, the Board obtained an independent medical opinion.  The doctor noted that the Veteran's claims file was reviewed in its entirety.  He observed that the Veteran was diagnosed with myocardial infarction in 1997 as well as diabetes mellitus, hypertension, hyperlipidemia and tobacco use.  The Veteran was noted to have undergone coronary artery bypass grafting in 1999.  His other diagnoses included depression/anxiety, chronic tinnitus/hearing loss, and knee pain.  An echocardiogram confirmed cardiomyopathy in 2000. 

The doctor stated that there was a less than 50 percent likelihood that either tinnitus or right knee problems caused or materially contributed to the Veteran's death.  In response to the claim that knee arthritis prohibited the Veteran from cardiac rehabilitation, the doctor found that this was simply not the case.  He noted that there were several forms of exercise programs for cardiac rehabilitation including water-based and bicycle based.  He attached three references in relation to this.

With regard to the claim that tinnitus created emotional stress, the doctor allowed that such was possible, as emotional stress is associated with tinnitus.  However, the doctor noted that in the last notes from May 2001 from group psychotherapy state that the Veteran responded well to the therapy and showed positive responses.  

The doctor noted that the Veteran's immediate cause of death was cardiac arrest, which was a well-known cause of death for patients with coronary artery disease and cardiomyopathy, up to 30 percent at two years according to a MADIT study.  Additionally, the doctor pointed out that diabetes mellitus, hypertension, hyperlipidemia and tobacco use are all well-studied contributors to coronary artery disease (and the doctor provided references to these studies).  The doctor explained that given the Veteran's multiple coronary artery disease risk factors, resulting myocardial infarction, and cardiomyopathy, cardiac arrest due to ventricular fibrillation is common.  Thus, the doctor found that the direct cause of death with a much higher than 50 percent likelihood is coronary artery disease and cardiomyopathy.  In support of his conclusion, the doctor cited a series of medical studies, including one that addressed stress and tinnitus.

In November 2012, the appellant wrote that her observances should not be overlooked.  She noted that she was not a physician or nurse, but she had worked as a social worker and counselor and as such had some knowledge of the medical field.  She stated that she followed the Veteran's case carefully and monitored him as much as she could.  She noted that she was present and witnessed the frustration, anxiety and sheer panic in the hours before his death.  

While the appellant asserts that her contentions have not been taken into account, the Board disagrees.  The Board has carefully reviewed her contentions, and is intimately familiar with her arguments.  As a lay person, she is competent to report what comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To this end, the Board has paid close attention to her observations about the Veteran's health in the months leading up to, and even on the day of, his untimely demise.  However, while the appellant may submit studies and provide opinions, she, like the Board, lacks the medical training and expertise to provide a complex medical opinion such as determining the cause, or contributory of the Veteran's death.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Rather, the Board must rely on the medical opinions of trained professionals.  In this case, a review of the Board's June 2012 request for an expert medical opinion from a cardiologist from outside the VA system, the Board specifically requested the cardiologist to consider the appellant's lay statements.  

As described above, there are several conflicting medical opinions that are of record in this case, and as finder of fact, it is the role of the Board to assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Of note, the medical opinions that have been obtained from the three medical professionals are all considered to be competent evidence, as the medical professionals appear to all have medical training.  There is also no reason to impugn the credibility of any of the opinions.  As such, all the medical opinions are considered to have probative value.  However, the Board must weigh these conflicting views and determine which opinion is the most probative.

The cause of the Veteran's death is not in dispute.  He clearly died from heart related problems.  The appellant has not disagreed with this assessment and neither has the medical professional who wrote an opinion in support of her claim.

There is also no suggestion that the Veteran's heart problems were directly related to service.

The single question on which this case turns is whether the Veteran's service connected tinnitus and or knee disability were a "contributory cause" of the Veteran's death.

VA regulations provide that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Here, the appellant wants the Board to essentially accept that the Veteran's service connected knee or tinnitus impacted a vital organ or was of a progressive or debilitating nature.  This is simply not borne out by the facts of this case.

Dr. Contrucci has written two letters in support of the appellant's claim.  He conceded that the Veteran's coronary artery disease was difficult to control and led to his myocardial infarction.  He suggested that the tinnitus could be a significant stressor on the body and that orthopedic problems did not allow the Veteran proper coronary artery rehabilitation and were a major cause of his demise.  However, he did not actually show how the Veteran's rehabilitation was not proper or what would have been recommended absent any limitation caused by the Veteran's service connected knee disability.  It is acknowledged that the Veteran experienced knee pain, but the fact remains that VA treatment records show that he commendably lost 100 pounds, he was enrolled in an exercise program, and he was helping to rehabilitate a family farm.  The appellant also conceded that they walked every day.  Dr. Contrucci did not explain how a greater amount exercise would have further prolonged the Veteran's life.  This is highly relevant in that the VA examiner in February 2011 pointed out that a review of the VA treatment records showed that the Veteran was doing great and walking normally, his knee function was greatly improved following knee surgery and the Veteran was ready for a home exercise program.  The examiner also noted that the pain medication that the Veteran was taking would not have been sufficient if he had debilitating knee pain that rendered him nonambulatory.

While Dr. Contrucci suggested that the Veteran's tinnitus raised his stress level, it is not shown that this substantially or materially hastened his death.  For example, Dr. Contrucci did not address a number of the Veteran's strong risk factors for his coronary artery disease, as identified by the cardiologist, including diabetes mellitus, hypercholesterolemia, hypertension and tobacco use, or explain why tinnitus would have been of such significance to this Veteran to materially hasten his death.  

To this end, the Board does not dispute the appellant's description of the Veteran's panic in his final hours, as his heart was clearly in the process of shutting down.  However, this does not render his tinnitus a contributory cause for VA purposes.  As the VA examiner pointed out, he did not find evidence in the claims file to suggest that the Veteran's tinnitus contributed significantly to his death.  The examiner allowed that the tinnitus was not pleasant but found that given the severity of the Veteran's cardiac disease, it was less likely than not that the tinnitus would have contributed materially or substantially to the Veteran's death.

Having reviewed all the evidence, the Board finds that the opinion by the cardiologist is the most probative.  As an initial point, the opinion was requested from a cardiologist specifically because the Veteran died of heart failure, and a cardiologist would be in the best position, through training and experience, to determine the cause of such a death.  Additionally, this opinion is from a medical professional who is unaffiliated with the claim in that he is outside the VA health care system, and is therefore felt to have the least amount of potential bias.

Most importantly, this opinion best tracks the facts specific to the Veteran's case.  As he explained, the Veteran's immediate cause of death was cardiac arrest, which is a well-known result for patients with coronary artery disease and cardiomyopathy, as up to 30 percent of such patients die within two years of developing these conditions.  The cardiologist cited to the MADIT study to support this proposition.

It is noted that the appellant's representative argued that this citation was misplaced, arguing that the MADIT study compared the effectiveness of several medical devices (defibrillator and CRT-D) in preventing death.  However, the fact is the study appears to have been conducted because the mortality rate is high for people with coronary artery disease and cardiomyopathy, and it was for that reason that the cardiologist cited to it.

This goes to the cardiologist's ultimate conclusion that the Veteran had a very serious heart problem and that the natural course of that disease resulted in his death.  As he stated, given the Veteran's multiple coronary artery disease risk factors, the resulting myocardial infarction and cardiomyopathy cardiac arrest due to ventricular fibrillation is common.  

The cardiologist did consider the contention that tinnitus caused stress which caused the Veteran's myocardial infarction, and he conceded that it was possible that tinnitus could cause emotional stress.  However, he pointed out that in May 2001, the Veteran was responding to therapy and having positive responses.

At the end of the day, the expert, independent, medical opinion by the cardiologist is found to be the most probative evidence of record and as such, it is afforded the greatest amount of weight.  When this is done, the weight of evidence is against appellant's claim, and there is no reasonable doubt to resolve in her favor.  Accordingly, the appellant's claim is denied.

At this juncture, the Board notes that its decision in the case was previously vacated by the Court and the Board was directed to obtain a medical opinion.  In this regard the Board obtained opinions from both a VA doctor and from an independent cardiologist.  The appellant also submitted a private opinion.  The Board closely considered the entirety of the evidence of record, and weighed the competing evidence, providing reasons and bases for why it found the independent opinion the most probative.

As noted in the introduction, the Court found that the issue of DIC which was denied by the Board in 2006 was not appealed by the Veteran and is no longer on appeal.  However, to the extent that the Court would conclude that the 2006 Board decision should be vacated, because it was provided by a VLJ who had not conducted a hearing in this case and that therefore DIC should be adjudicated by the Board, the Board notes that it is undebatable that the Veteran did not meet any of the criteria for DIC under 38 U.S.C.A. § 1318.  Specifically, he was not 100 percent service connected at the time of his death, he was not 100 percent for the five years following service, and he was not a prisoner of war.  These findings are not contradicted, and therefore DIC, to the extent it is found to be on appeal, is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, required notice was provided by a series of letters, which satisfied the VCAA requirements as to content.  Of note, the appellant previously argued that she had not received appropriate notice, but the Court in the November 2009 Memorandum Decision concluded that the appellant had argued unconvincingly that VA had failed to inform her of the information and evidence necessary to substantiate her claim.  As such, the Court found that the duty to notify had been met.  Moreover, a review of the record shows that the appellant is well aware of the Veteran's service connected disabilities, as she has based her arguments around them both in written statements and in her hearing testimony.  As such, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case has regrettably been in development for more than a decade.  During that time, service treatment records, VA treatment records, and private treatment records (including the records from the hospital which administered the Veteran's final rights), and the Veteran's death certificate have all been obtained.

The Veteran also testified at a hearing before the Board in October 2006.  With regard to the issue of a hearing, there has been quite a bit of confusion in this case, which was not of the appellant's doing.  Here, the appellant testified at a Board hearing in October 2006 before the undersigned AVLJ.  

By regulation, the member of the Board who presides over the hearing shall participate in making the final determination of the claim (except as it relates to a reconsideration).  38 C.F.R. § 20.707.  For reasons unbeknown to the Board at this time, it does not appear that the transcript from the October 2006 Board hearing was associated with the claims file for quite some time, and when the Board denied the appellant's claim in December 2006, a VLJ presided over the claim who had not participated in the October 2006 hearing, in contravention of VA regulation.  However, this Board decision was ultimately vacated as to the issue currently before the Board (service connection for the cause of the Veteran's death) by the Court's Memorandum Decision in November 2009.

As such, the procedural posture of this case is effectively the same now as it was when the Board first adjudicated in in 2006 in that the appellate period continues to run from the appellant's initial claim that was received in April 2002.  Moreover, the case is now being presided over by the undersigned AVLJ who conducted the October 2006 Board hearing.  As such, the appellant is not prejudiced by the adjudication of her claim at this time.  
  
During the course of the appeal, the appellant's representative petitioned for the appellant to testify at another Board hearing, but this request was denied by the undersigned AVLJ in a May 2012 motion which explained that per 38 C.F.R. § 20.700 (a) that the appellant was only entitled to one hearing.  Neither the appellant, nor her representative, has appealed this determination.   

It is acknowledged that some confusion may have been created by the fact that following the November 2009 Memorandum Decision, the Board remanded the appellant's claim with instructions to schedule the appellant for a Board hearing, as there was no indication in the claims file that the Veteran had been provided with a hearing at that time.  No hearing was ultimately conducted in conjunction with that request, but as noted a hearing had already been conducted, but the transcript had simply not yet been associated with the claims file. 

Therefore, ultimately, the appellant has been provided with a hearing before the AVLJ who is now ruling on the appeal.  As such, VA's duty to provide a hearing has been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2006 Board hearing, the Veteran was assisted by an accredited representative.  The representative and the Acting Veterans Law Judge asked questions to ascertain the appellant's theory of entitlement to service connection for the cause of the Veteran's death.  It was also discussed whether all potentially relevant records had been obtained.  Finally, the appellant's own arguments quoted the relevant VA regulations, making it apparent that she was fully apprised of what was necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Several medical opinions are also of record.  Specifically, the appellant has submitted two opinions from an otolaryngologist; and the Board has obtained opinions from a VA examiner and from an independent cardiologist. 

The appellant's representative has argued that the Board effectively remanded this claim in order to obtain evidence to deny in this case.  The Board disagrees.  The representative essentially argued that a private medical opinion had been received that was adequate to resolve the claim.  However, after reviewing that opinion, as discussed above, the Board ultimately concluded that the opinion did not provide sufficient consideration of the Veteran's risk factors for a heart attack and his physical conditions beyond tinnitus, and therefore it was insufficient to base a fully informed decision upon.  In such a situation, the Board may undertake the development of additional evidence.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

The Board then obtained a medical opinion from a VA doctor.  However, like the private medical opinion, this opinion also failed to consider all of the relevant information.  As such, the Board obtained an independent medical opinion in February 2012.  As noted, the doctor reviewed the entirety of the record and provided conclusions which were bolstered by both the facts of the Veteran's case and by the medical literature.  Therefore, this opinion is found to be fully adequate for rating purposes.  The appellant's representative did object to the cardiologist's citation to the MADIT study, but as addressed above, she missed the reason the cardiologist was citing to the study and therefore the Board finds this opinion to be fully adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


